UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1875


RENEE R. BERRY,

                   Plaintiff - Appellant,

             v.

GARY LOCKE, Secretary, Department of Commerce,

                   Defendant – Appellee,

             and

CARLOS M. GUTIERREZ, Secretary, Department of Commerce,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00697-JCC-TRJ)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Renee R. Berry, Appellant Pro Se.   Leslie Bonner McClendon,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Renee   R.     Berry   appeals   the   district   court’s     order

dismissing without prejudice Berry’s civil complaint.                  We have

reviewed the record and find no reversible error.                  Accordingly,

we   deny   leave   to   proceed   in   forma   pauperis    and    dismiss   the

appeal for the reasons stated by the district court.                  Berry v.

Locke, No. 1:08-cv-00697-JCC-TRJ (E.D. Va. June 5, 2009).                    We

dispense    with    oral     argument   because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                        3